Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record alone or in combination is silent to the limitations “determine the acquired information includes privacy protection information, wherein the privacy protection information indicates requirement of privacy protection of the target object based on a status of the target object; wherein the switch is controlled based on the determination that the acquired information includes the privacy protection information”, when read in light of the rest of the limitations in claim 1 and thus claim 1 is allowed.
Claims 2-18 are allowed because they depend on an allowed claim. 
Claims 19 and 20 area allowed because they contain similar subject matter to claim 1 in merely a different form and are allowed for the same reasons recited above.
The prior art of record alone or in combination is silent to the limitations “determine that the acquired information includes privacy protection information based on a determination that the acquired information includes a passcode; wherein the switch is controlled based on the determination that the acquired information includes the privacy protection information.” of claim 21 when read in light of the rest of the limitations in claim 21 and thus claim 21 is allowed.
The prior art of record alone or in combination is silent to the limitations “determine that the acquired information includes privacy protection information based on an exposure amount of skin of the target object in the image; wherein the switch is controlled based on the determination that the acquired information includes the privacy protection information.” of claim 22 when read in light of the rest of the limitations in claim 22 and thus claim 22 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611